Citation Nr: 1529434	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) in excess of 50 percent from September 1, 2005 to March 25, 2007, and since June 1, 2007.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the Veteran was granted a total temporary disability rating for an in-patient psychiatric program ending on August 31, 2005.  After the period of convalescence, the RO awarded the Veteran a 50 percent rating for his service-connected PTSD.  In his notice of disagreement, the Veteran asserted that he was entitled to a higher 70 percent rating for PTSD after the convalescence period.  Upon a formal appeal to the Board, the Board denied an increased rating for the service-connected PTSD from September 1, 2005, to March 25, 2007, and from June 1, 2007, to the present, which excluded periods where temporary total ratings for convalescence were granted during the appeals period.  

The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).   In an October 2014 Memorandum Decision, the Court found the Board's discussion of the issue of an increased rating for PTSD insufficient because the Board failed to discuss whether and to what extent the Veteran's PTSD symptoms during that period caused deficiencies in any of the areas contained in the 70 percent rating criteria for the entire appeals period despite being obligated to do so.  Based on this decision, the Court vacated the September 2012 Board decision as to the increased rating claim for PTSD, and returned the claim to the Board for readjudication. 

In the September 2012 decision, the Board also denied entitlement to an initial compensable rating for service-connected chloracne.  Since the Veteran did not appeal this rating to the Court, a non-compensable rating for chloracne remains. 

Since this claim has been returned to the Board, the Veteran's representative filed multiple document requests under the Freedom of Information Act.  After receipt of requested information, the representative submitted a private psychological addendum opinion of an earlier 2012 opinion with appropriate waiver of AOJ review; this information has been associated with the electronic claims file.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total social impairment has not been demonstrated  

2.  The Veteran is unable to engage in substantially gainful employment due to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and no higher, for PTSD have been met.
38 USCA §§ 1155, 5107 (West 2014), 38 C F R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



	(CONTINUED ON NEXT PAGE)


The issue is whether the Veteran is entitled to a rating in excess of 50 percent from September 1, 2005 to March 25, 2007, and since June 1, 2007.  During interim periods from June 26, 2005 to August 31, 2005, and March 26, 2007 to May 31, 2007, the Veteran was in receipt of a temporary 100 percent rating.  Accordingly, those periods are excluded from the Board's discussion. 

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, are as follows: 

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in  establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships

A 100 percent rating requires a total occupational and social impairment, due to such symptoms as: 

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	


The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

In evaluating the severity of a veteran's psychological condition, a Global Assessment of Functioning (GAF) is often used as a factor in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 51 to 60 illustrate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Prior to September 1, 2005, the Veteran was hospitalized from June 2005 to August 2005 for an eight week in-patient PTSD program.  The RO granted the Veteran a temporary 100 percent rating for the length of his stay leading up to the first period under consideration.  See February 2006 Rating Decision.  

At the start of the appeal period, the Veteran had been diagnosed with PTSD for several years.  All of his psychiatric treatment came from the Dublin, Georgia VA Medical Center.  The Veteran took a number of prescribed oral medications to manage his PTSD symptoms, including Trazodone, Risperidone, Prozac, Alprazolam, and Hydroxyzine.  

Despite significant medical intervention, the Veteran continued to experience a host of psychological symptoms including panic attacks, recurrent nightmares, and increased irritability, as he described at September 2005 VA examination.  The Veteran described having recurrent nightmares three to four times per week and occasional panic attacks.  Ultimately, the examiner found the Veteran had a moderate level disability in social and occupational functioning as evidenced by the GAF score of 53.  

Two months later in November 2005, the Veteran arrived at the Dublin, Georgia VA Medical Center Outpatient Clinic for a post-PTSD program evaluation with his treating mental health professional.  The Veteran reported that the in-patient program helped him, but he found himself pulling away from people outside of the PTSD program, including family members due to difficulties with trusting people.  The Veteran also experienced hypervigilance based on statements that he felt as if he was being followed.  He also admitted to having recurrent nightmares, flashbacks, and auditory and visual hallucinations.  Insomnia was also significant.  He reported only sleeping four hours per night.

The Veteran next appeared at the Dublin VAMC in April 2006 for an unscheduled visit.  During this appointment, the Veteran spoke to R. D.  The Veteran complained of worsening of his PTSD over the past three to four months.  He reported feeling agitated around people and admitted to paranoid thoughts.  He also reported feeling that people were watching him or following him when driving.  The Veteran's hypervigilance made it difficult for him to maintain focus.  He also reported having marital problems.  He felt that his wife did not understand him.  The examiner gave the Veteran a GAF score of 55 consistent with previous GAF scores during this period.

With complaints of worsening PTSD symptoms and the hospitalization, the Veteran was scheduled for another VA examination conducted in April 2007.  The examination report indicates the Veteran had a decline in social functioning.  The Veteran was more withdrawn.  The examiner gave the Veteran a GAF score of 55 consistent with a moderate level of disability.

These difficulties continued after June 1, 2007.  The symptoms described in the first period continued to worsen to the extent that three treating professionals - a VA nurse practitioner, a VA physician assistant, and a private psychologist all found Veteran unemployable based on symptoms attributable to the Veteran's PTSD.   Notably, a May 2012 report by a private psychologist, who reviewed the claims file and interviewed the Veteran via telephone, concluded that the Veteran has "very significant limitations of functioning, to include occupational and social impairments in most areas."  The private psychologist highlighted the Veteran's complaints of suicidal ideation (May 1999), episodes of depression and flashbacks (both June 1999 and June 2001) and feelings of fear and hallucinations (September 2002).  He also discussed the Veteran's more recent complaints such as nightmares and panic attacks (December 2009), increasing nervousness (March 2010) or that he has a poor relationship with his spouse and wishes to avoid activities places and people (April 2010 VA examination).  It is acknowledged that these identified symptoms/complaints occurred either before or after the periods remaining on appeal.  However, in a letter dated August 2014, the examiner clarified that the Veteran had been consistently impaired since 1999.  There had been no identifiable periods of improvement.

In sum, the Board finds that the lay and medical evidence supports a 70 percent rating for PTSD for the entire appeal period, September 1, 2005 to March 25, 2007 and since June 1, 2007.  The most prevalent of symptoms consistent with the 70 percent rating are the Veteran's near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively, and his difficulty adapting to stressful circumstances.  Such has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

A higher 100 percent rating is not warranted because the Veteran has not presented with having a total social impairment.  The Veteran is able to maintain and establish relationships as is evidenced by his 30 year marriage with his wife and interactions with his son and brother.  There is also an indication that the Veteran maintained a friendship that was only hampered due to the failing health of the friend.  The Veteran's ability to maintain these three or four relationships, albeit strained at times, belies the suggestion that he experiences total social impairment, which is a requirement for a 100 percent rating.

II.  TDIU - Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran has filed multiple individual claims for a TDIU, which were denied in January 2005, April 2009, and September 2009 rating decisions.  Here, a TDIU was inferred as part of the increased rating claim for PTSD. As a result, the period of consideration tracks the date of the claim of the increased rating claim for PTSD.   Since the Veteran received several temporary total disability ratings for periods of convalescence during the appeals period, those periods were excluded from the Board's discussion.  Review of the record during those periods for a TDIU would be redundant of the 100 percent rating already established.  

The Veteran asserts disagreement with the periods when the ratings were below 100, September 1, 2005 to March 25, 2007, and since June 1, 2007.   During the non-total disability periods, the Veteran had a combined rating of 50 percent with PTSD rated at 50 percent, and chloracne and erectile dysfunction rated noncompensable.  However, in this decision, the Board increased the Veteran's schedular rating for PTSD to 70 percent, bringing the combined total for all disabilities to by 70 percent for the entire appeal period.  The tenets of 38 C.F.R. § 4.16(a) are thereby met.      

The Veteran has an 11th grade education with work-related training courses.  He last worked in 2001.  He worked for a city water department.  He spent six years as a full-time technician installing water meters and blowing out sewers.  He injured his knee on-the job.  After being off work for 18 months, the Veteran resigned after receiving a worker's compensation settlement.  

He currently receives Social Security disability retirement as a result of his injured knee.  He has not worked since the injury.  

In considering the Veteran's education and work experience, the Board finds the Veteran's limited education and work experience would make it difficult for secure employment in other industries that may require a high school diploma, or more varied work experience.

The central disability asserted as causing unemployability is PTSD.  The Veteran is now rated at 70 percent during the two periods under consideration, September 1, 2005 to March 25, 2007 and since June 1, 2007.  The record is filled with treatment records, as discussed above, but few of these records focus on the Veteran's employability.  Accordingly, the Board relied on VA and private examinations of record and statements from the Veteran and family members in assessing employability.  

In a September 2005 VA PTSD examination report, the examiner estimated the impact of the Veteran's post-traumatic stress symptoms on his social and occupational functioning to be moderate to severe in degree.  This opinion was based on the Veteran's recurrent nightmares, three to four times per week, susceptibility to environmental triggers, occasional panic attacks, chronic anxiety, depressed mood, and functional isolation and withdrawal.  

Another examination was conducted in April 2007, just a couple of weeks at the conclusion of the first period under consideration.  The examiner found the Veteran not employed due to PTSD, but rather a knee injury.  The examiner opined that there would be an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms.    

A private psychologist concluded that the Veteran would have been unable to perform substantial gainful employment due to PTSD symptoms since 2001.  The private psychologist relied heavily on the Veteran's statements provided as to the severity of his condition including an April 2006 affidavit and statements made during examinations exemplified by a March 2007 VAMC treatment  record notation.  The Veteran was easily agitated around people.  When driving he feels as if he is being followed.  Hypervigilance causes the Veteran significant losses in concentration, which would impair his ability to complete work-related tasks.   

The difficulties identified in the VA opinions would translate to significant difficulties in communicating with others, including peers and supervisors, in a work setting.  The Veteran has difficulty communicating with others, including family members, in an appropriate manner.  For example, if woken up in his sleep by an individual, the Veteran often wakes up fighting that individual; this has happened on more than one occasion with the Veteran's wife causing her bodily harm.  The Veteran will also have "fits of rage," according to the Veteran's daughter.   During these periods, the Veteran appears angry, will curse people, and talk to himself.  During one of these fits, the Veteran locked his wife out of their home for two hours.  Once the Veteran realizes that his behavior is out of control, he will then isolate himself from others.  During another, the Veteran kicked a storm door off its hinges.  

He also has a strained relationship with his grandchildren, which is discussed in his VA mental health records.  The Veteran's daughter noted in her May 2009 letter, that the Veteran deals with his grandchildren as if they are in the military.  The children are often scared of him. Ultimately, the Veteran's daughter opined that the Veteran takes an all or nothing approach to situations, either he gets his way or he will get angry. 

The difficulties in communication observed by his daughter, and noted in the VA treatment record would create significant problems in the workplace if the Veteran had to engage others.  With his all or nothing attitude in dealing with others, this attribute may develop into fights, and/or hostile situations in the workplace creating a potentially unsafe situation for both the Veteran and his co-workers.   

There are three opinions of unemployability, the first two in December 2007 from a VA nurse practitioner and a physician assistant and in January 2012 from a private psychologist with an addendum received in March 2015.   Although the first two opinions did not provide rationale for their opinions, VA treatment records document an ongoing pattern of behavior inconsistent with employability on a sustained basis, which the Board found as providing appropriate rationale for their opinions.  

The Veteran is also service connected for chloracne and erectile dysfunction.  There is no competent evidence suggesting that these disabilities, individually or in concert, result in the Veteran's unemployability.  He does not argue the contrary.  

Ultimately, the Board finds PTSD alone caused unemployability sufficient for a TDIU prior to June 7, 2014.  

III.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his PTSD increased rating claim in an August 2005 notice.  The Veteran has filed multiple claims for TDIU.  He was informed of what was required for a claim of TDIU in an October 2008 notice.  He did not receive specific notice for the pending TDIU claim since it was an inferred claim.  In any event, neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service, and post-service treatment records.  The Veteran was also provided with several VA examinations related to the disabilities on appeal including PTSD, and unemployability due to chloracne and erectile dysfunction, the reports of which have been associated with the claims file.  The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's claim for a TDIU.  The Veteran submitted to VA private psychological opinions in 2015. 

Since neither the Veteran nor his representative made the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

From September 1, 2005 to March 25, 2007 and since June 1, 2007, a 70 percent rating is granted for PTSD, subject to the regulations governing payment of monetary awards.  

A TDIU is granted, subject to the regulations governing payment of monetary awards. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


